Citation Nr: 9905834	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-14 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to July 
1973 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York denying the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

The veteran also filed an informal claim for an increased 
evaluation for his service-connected residuals of a right 
wrist fracture.  This disability currently has a 
noncompensable evaluation and the veteran maintains that the 
disability is more severely disabling than reflected by that 
noncompensable evaluation.  As this matter has not been 
considered by the RO, the Board refers the issue back for 
development and original adjudication.


FINDINGS OF FACT

1. The veteran had preexisting left ear hearing loss, as 
determined by an 
audiological examination given in October 1990.

2. The veteran's preexisting left ear hearing loss worsened 
during his period of 
active service.

3. There is no competent medical evidence of a link between 
the veteran's current 
right ear hearing loss and his period of active service.


CONCLUSIONS OF LAW

1. The veteran's left ear hearing loss was aggravated by 
service. 38 U.S.C.A. §§ 
1101, 1110, 1111, 5107 (West 1991).

2. The veteran's claim of entitlement to service connection 
for right ear hearing
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110 (West 1991).  The veteran asserts that service 
connection should be granted for bilateral hearing loss.  The 
veteran contends that he finds it difficult to follow 
conversations when there is any background noise.  He asserts 
that he was exposed to excessive noise while serving in the 
Persian Gulf.  He reports being close to multiple SCUD 
missile explosions and working around almost constant 
helicopter engine noise.

I.  Left ear hearing loss

The Board notes that the veteran's claim for service 
connection for left ear hearing loss is well grounded, 
meaning it is plausible.  38 U.S.C.A. § 5107(a).  The 
relevant evidence has been properly developed to the extent 
possible, and there is no further VA duty to assist the 
veteran with this claim.  Id

In order for hearing loss to be considered a disability for 
VA purposes, certain criteria must be met.  Under 38 C.F.R. 
§ 3.385, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

On the authorized audiological evaluation in April 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
50
55

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear. 

Clearly, then, the veteran has a hearing loss disability 
pursuant to regulation.  In his left ear, his decibel 
thresholds at 3000 and 4000-hertz were over 40.  The issue 
now becomes whether this current hearing loss was incurred in 
or aggravated by service. 

Generally, veterans are presumed to have entered service in 
sound condition as to their health. See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). This 
presumption attaches unless the veteran undergoes an 
examination that detects the disability for which service 
connection is now being sought.  In the present case, the 
veteran, however, did undergo an examination prior to his 
second entry into active duty where left hearing loss was 
noted on audiological examination.  At his October 1990 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
0
40
45

This examination shows that the presumption of soundness does 
not apply in the case because the veteran had already 
exhibited signs of left ear hearing loss prior to his entry 
into active service.  Therefore, it must be determined 
whether the veteran's preexisting conditions were aggravated 
during service.  A preexisting disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 
C.F.R. § 3.306(b).

During active service, the veteran also underwent 
audiological evaluation.  On the authorized audiological 
evaluation in April 1991, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
50
50

The evidence of record thus establishes that the veteran has 
a current hearing loss pursuant to VA regulation.  Further, 
the evidence also establishes that the veteran had left ear 
hearing loss prior to service, as revealed by the audiogram 
given in October 1991.  Also, the evidence shows that this 
hearing loss increased while the veteran was in service and 
that this increase continued when he left service.  As the 
veteran's left ear hearing loss worsened 10 decibels in both 
the 3000 and 4000 range, it is the decision of the Board that 
the veteran's left ear hearing loss was aggravated by his 
most recent active duty.

II. Entitlement to service connection for right ear hearing 
loss

In the present case, the veteran has also claimed right ear 
hearing loss.   In order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991).  In making a claim 
for service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Veterans Appeals (Court), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or during any applicable presumption period, 
if continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The initial question to be determined is whether the veteran 
has a current right ear hearing loss.  On the authorized 
audiological evaluation in April 1993, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  Therefore, his decreased speech 
recognition scores reveal right ear hearing loss pursuant to 
VA regulations.

However, with regards to the hearing loss in the right ear, 
the presumption of soundness does apply.  On the audiological 
examination given at entry in November 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
10

This test conforms with the multiple audiological tests that 
the veteran underwent annually in his Reserves status.  As 
the veteran did not exhibit hearing loss in this ear prior to 
service, the presumption of soundness applies to this claim.

The evidence of record here consists only of audiological 
examinations given in and after service.  On the authorized 
audiological evaluation in April 1991, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
20
10

As these results show, the veteran did not experience hearing 
loss in his right ear during service.  The veteran was also 
afforded audiological examinations in March and May 1991, 
neither test showed right ear hearing loss.

However, as mentioned above, the veteran currently has a 
right ear hearing loss per VA regulation.  The veteran has 
contended that this loss is linked directly to noise exposure 
experienced while in service.  However, the clinical record 
here is devoid of a medical opinion that ties the veteran's 
current hearing loss in his right ear in any way to his time 
in service.  The Board notes that where the issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render a cause of his right ear hearing loss, his lay 
statements alone cannot serve as a sufficient predicate upon 
which to find his claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

III. Conclusion

To conclude, the Board notes that the veteran has submitted 
evidence that establishes that he had a preexisting hearing 
loss in his left ear and that this hearing loss worsened 
while in service.  Therefore, it is the decision of the Board 
that the veteran is entitled to service connection for that 
hearing loss.  However, it is also the decision of the Board 
that the veteran has not submitted evidence that establishes 
that his current right ear hearing loss was related in any 
way to his period of active service.  Therefore, that claim 
must be denied as not well grounded.

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim of right ear hearing loss.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). The Board 
also views the above discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why that 
current claim has been denied.  Id.
  

ORDER

1. As the veteran's preexisting left ear hearing loss was 
aggravated by his period of 
active service, service connection is granted for that 
disability.

2. The veteran's claim of entitlement to service connection 
for right ear hearing 
loss is not well grounded.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

